Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00877-CV

                                          Angel L. SUAREZ,
                                              Appellant

                                                   v.

                                     SAN MARCOS AIRPORT,
                                           Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2018-CV-04527
                              Honorable Karen Crouch, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 12, 2018

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final appealable order on September 27, 2018. Because appellant

did not file a motion for new trial, motion to modify the judgment, motion for reinstatement, or

request for findings of fact and conclusions of law, the notice of appeal was due to be filed on

October 29, 2018. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice

of appeal was due on November 12, 2018. See TEX. R. APP. P. 26.3.

           Appellant filed his notice of appeal on November 16, 2018. “[O]nce the period for granting

a motion for extension of time under Rule [26.3] has passed, a party can no longer invoke the
                                                                                      04-18-00877-CV


appellate court’s jurisdiction.   See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)

(construing the predecessor to Rule 26). Because the notice of appeal was untimely filed, we

ordered appellant to show cause in writing by December 4, 2018, why this appeal should not be

dismissed for lack of jurisdiction. See id.

       On December 3, 2018, appellant responded to our order; however, appellant’s response

does not set forth any reason this court has jurisdiction to consider this appeal. Because the notice

of appeal was untimely filed, this appeal is dismissed for lack of jurisdiction.

                                                  PER CURIAM




                                                -2-